Appeal by the defendant from an amended judgment of the County Court, Westchester County (Zambelli, J.), rendered February 4, 2003, revoking a sentence of probation previously imposed by the same court upon a finding that he had violated a condition thereof, and imposing a sentence of imprisonment upon his previous conviction of attempted robbery in the second degree.
Ordered that the amended judgment is affirmed.
The defendant’s current contentions relating to his claim of ineffective assistance of counsel were raised on a prior appeal and rejected on the ground that they were without merit (see People v Walker, 16 AD3d 604 [2005]). The defendant may not now raise them under the guise that they are part of his challenge to the sentence imposed on the violation of probation. Moreover, the sentence imposed by the amended judgment on the violation of probation was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Crane, J.P., Ritter, Fisher, Covello and Dickerson, JJ., concur.